     Case 5:18-cr-00353-FJS Document 55 Filed 11/13/18 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF NEW YORK

_______________________________

UNITED STATES OF AMERICA,

                          Plaintiff,

v.
                                              Docket No.: 5:18-cr-353
ANTHONY HOPPER,

                      Defendant.
_______________________________

                         REPLY IN OPPOSITION

        The Defendant, Anthony Hopper, by and through his attorney, Jeffrey

R. Parry, gives this response to the Government’s motion for a protective

order with regards to discovery in the above matter. The Government

requests a limitation on material designated protective material which can

only be disseminated among the defense team absent an order of the court

and written material may not be left with any incarcerated defendant. I join

with the co-defendants in opposing the motion.

        While I am sympathetic to the Government’s concerns about guarding

the public safety and have openly made this known to opposing counsel, the

practicalities of maintaining the attorney-client relationship when my client

is located many miles from my office prevent my cooperation. Mr. Hopper is

                                                                                1
  Case 5:18-cr-00353-FJS Document 55 Filed 11/13/18 Page 2 of 3




housed in the Broome County Correctional Facility which is located

approximately 1.5 hours one-way from my office in Syracuse. This distance

precludes regular stops at the facility to confer with my client and would

make a review of the evidence only in my presence a particularly

burdensome and inefficient undertaking. Moreover, I have only limited

telephone contact with him. As such, the practicalities of the situation,

without more, prohibit my cooperation if I am to be of any service

whatsoever to Mr. Hopper.

      Furthermore, I am inclined to think that ethical considerations would

forbid my cooperating with the Government’s request as it is, in the final

analysis, my client’s right to examine the evidence against him that is at

stake. As his attorney, I cannot contribute to a deprivation of that right

regardless of the circumstances.

      Finally, and while I have not done extensive research on the subject, it

would appear that any error in providing my client with relevant information

may not entitle him to appellate relief unless the damage was substantially

prejudicial. See United States v. Yousef, 327 F.3d 56 (2d Cir. 2003). I

conclude that I am precluded from making such an accommodation at my

client’s expense and that the Court would be compromising the attorney-




                                                                              2
  Case 5:18-cr-00353-FJS Document 55 Filed 11/13/18 Page 3 of 3




client relationship if it were to grant the Government’s motion. I therefore

request that the motion be denied.

                                       ______________________________
                                       Jeffrey Parry, Esq.
                                       Attorney for the Defendant,
                                              Anthony Hopper
                                       Bar Role Number: 508023
                                       Office and Post Office Address:
                                       The White House
                                       7030 East Genesee Street
                                       Fayetteville, N.Y. 13066
                                       (315)424-6115
                                       JeffreyParry404@gmail.com




                                                                               3
